DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims files 7/21/21. Claim 1has been amended and claim 6 is canceled. Claims 1-5, 7-10 are pending and claim 1 is the independent claim.
Allowance and reasons for allowance
3. Claim 1 is allowed and claims 2-5, 7-10 are allowed by virtue of their dependence on claim 1.
4. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A Fourier transform photoluminescence (PL) spectrometer for use in PL spectroscopy, comprising:
wherein the module 2 employs a dual laser coexisting optical path based on a combination of a dichroic filter and a flat mirror, and without tuning the optical path different laser wavelength can be selected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
5. Shao et al. (“Modulated photoluminescence spectroscopy with a step-scan Fourier transform infrared spectrometer,” Review of Scientific Instruments vol 77, page 063104-1, 2006; available with the 892 of 6/25/21) disclose a Fourier Transform photoluminescence (PL) spectrometer for use in PL spectroscopy but fail to disclose or suggest wherein the module 2 employs a dual laser coexisting optical path based on a combination of a dichroic filter and a flat mirror, and without tuning the optical path different laser wavelength can be selected.
In the instant invention, a dichroic optical filter, a pre-aligned and optimized optical path with two built-in lasers of different output wavelengths, ensures change of pump laser wavelength without the necessity of on-site adjusting the optical path, increasing efficiency of the spectroscopic measurements. Such a dual laser arrangement cannot be used to modify a PL spectrometer without hindsight reasoning.
Other relevant art: van der Voort et al. (US 2011/0318844).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884